1
2                                                       JS-6
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an                Case No.: CV 18-8299-DMG (GJSx)
     individual,
13
14   Plaintiff,                           ORDER RE DISMISSAL OF
                                          ACTION WITH PREJUDICE [38]
15   v.
16
     STARLIGHT BEAUTY SALON &
17   SPA, a business of unknown form; S
18   & S BURBANK PLAZA, LLC, a
     California Limited Liability
19   Company; and DOES 1-10,
20   inclusive,

21                  Defendants.
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff CARMEN JOHN PERRI and STARLIGHT
3    BEAUTY SALON & SPA and S & S BURBANK PLAZA, LLC, and good cause
4    appearing,
5          IT IS HEREBY ORDERED that Plaintiff’s Complaint in the above-entitled
6    action is dismissed with prejudice, in its entirety. The parties shall bear their own
7    costs and attorneys’ fees. All scheduled dates and deadlines are VACATED.
8    IT IS SO ORDERED.
9
     DATED: March 22, 2019
10
                                      DOLLY M. GEE
11                                    UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                1
